Appeal by a real estate broker to recover the amount of commission allegedly earned by procuring a prospective lessee who was ready, able and willing to enter into a lease upon the terms prescribed by the defendants. The jury rendered a verdict for plaintiff, upon which judgment was entered. Judgment of the County Court, Nassau County, affirmed, with costs. No opinion. Lewis, P. J., Carswell and Sneed, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the judgment atid to grant a new trial on the ground'that the verdict is against the weight of the evidence.